DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NATIE GROSSNASS,
                             Appellant,

                                    v.

                    GFOLIO REAL ESTATE, INC.,
                            Appellee.

                              No. 4D21-2866

                              [June 9, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Hurley, Judge; L.T. Case No. CONO21018625.

  Natie Grossnass, Boca Raton, pro se.

  Louis C. Arslanian, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.